DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of U.S. Patent No. 10,183,488. Although the claims at issue are not identical in language, they are not patentably distinct from each other because Claim 12 of U.S. Patent No. 10,183,488 recites or incorporates all limitations of Claim 6 of instant Application. 
Claim 6 is also rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 10,654,268. Although the claims at issue are not identical in language, they are not patentably distinct from each other because Claim 9 of U.S. Patent No. 10,654,268 recites or incorporates all limitations of Claim 6 of instant Application. For example, “issuing a command to modify a firing parameter for a fluid ejector” is interpreted to read on “servicing the at least one fluid actuator”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. 2002/0063745 A1) in view of Govyadinov et al. (U.S. 2013/0278656 A1).
Regarding independent Claim 1, Osborne teaches (§§0001-0046 and Figs. 1-4) a fluid ejection system, comprising: a fluidic die (Fig. 2) comprising at least one fluid ejection device (90, 93, 95); at least one sensor to detect at least one parameter during a plurality of stages of existence of a drive bubble in at least one firing chamber associated with the at least one fluid ejection device indicative of the health of the at least one fluid ejection device (best seen in Fig. 4); and a service station (§0023); wherein, based on the values detected, the printing system services the at least one fluid actuator (Fig. 3). While Osborne does not specifically teach at least one sensor to detect at least one parameter to be the at least one electrical impedance sensor to detect at least one impedance value, Osborne does teach (§0045) that, instead of using a separate thermal sensor (potentially requiring different materials, different deposition and patterning steps etc.), it might be advantageous to use firing resistors of the fluid ejecting device for diagnostic (sensing) purposes as well. 
Govyadinov et al. teach (§§0023-0025 and Fig. 2) at least one sensor to detect at least one 
Regarding Claim 2, Osborne further teaches (§0004) the printing system to service, at the servicing station, the at least one fluid actuator by causing the at least one fluid ejection device to engage in a spitting process based on the impedance values detected.
Regarding independent Claim 6, Osborne teaches (§§0001-0046 and Figs. 1-4) a method of servicing a fluid ejection device (50), comprising: detecting at least one value indicative of the health of the at least one fluid ejection device during a plurality of stages of existence of a drive bubble in at least one firing chamber (93) associated with at least one fluid actuator (95) within the fluid ejection device (see especially Fig. 4); based on the values detected, servicing the at least one fluid actuator.
While Osborne does not specifically teach the values to be impedance values, Osborne does teach (§0045) that, instead of using a separate thermal sensor (potentially requiring different materials, different deposition and patterning steps etc.), it might be advantageous to use firing resistors of the fluid ejecting device for diagnostic (sensing) purposes as well.
Govyadinov et al. teach (§§0023-0025 and Fig. 2) the values to be impedance values. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Govyadinov et al. to the teachings of Osborne to eliminate the need to deposit and pattern special materials needed for temperature sensing. The motivation for doing so would be to reduce manufacturing costs and improve yield while retaining the diagnostic capabilities.
Regarding Claim 7, Osborne further teaches (§0004) servicing the at least one fluid actuator to comprise spitting the at least one fluid actuator.
Regarding Claim 9, Osborne further teaches (§0023) servicing the at least one fluid actuator to comprise wiping the fluid ejection device.
Regarding Claim 12, Osborne further teaches (Fig. 4) the detection of the at least one value to occur during ejection of the fluid.
Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. 2002/0063745 A1) and Govyadinov et al. (U.S. 2013/0278656 A1) as applied to Claim 1 above, and further in view of Tyvoll et al. (U.S. 2008/0259114 A1).
Regarding Claim 4, Osborne and Govyadinov et al., in combination, teach all the limitations as discussed supra Claim 1 (from which this Claim depends). Osborne and Govyadinov et al. are all silent with respect to the printing system detecting, based on the impedance values detected, that a pigment vehicle separation has occurred in a fluid within the firing chamber.
Tyvoll et al. teach (§0041) a printing system detecting, based on the impedance values detected, that a pigment vehicle separation has occurred in a fluid. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Tyvoll et al. to the teachings of Osborne and Govyadinov et al. to sense vehicle separation using already available sensors. The motivation for doing so would be to minimize printing defects due to ink deterioration, while avoiding increase in manufacturing cost.
Allowable Subject Matter
Claims 13-15 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 13 recites, and its dependent Claims 14-15 incorporate, in particular, “service the fluid ejection chamber by activating a microfluidic pump to based, on the impedance values, pump fluid within the at least one fluid ejection chamber”.
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.

Claims 3, 5, 8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 10 recite or incorporate limitations similar to those cited above as the reason for indicating Claim 13 as allowable. Claim 3 and 8 both recite, in particular, “retracting an amount of fluid within the firing chamber and burning off the fluid with the fluid ejection device”.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 8/31/2021, with respect to rejection of Claim 11 under 35 U.S.C. §112 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection of Claim 11 under 35 U.S.C. §112 has been withdrawn. 
Applicant's arguments filed 8/31/2021 with respect to rejection of Claims 1-2, 4, 6-7, 9 and 12 under 35 U.S.C. §103 have been fully considered but they are not persuasive. In particular, Applicant alleges that “For example, while Osborne discloses a service station unit, there is no disclosure that Osborne would service a nozzle based on an impedance value. Rather, Osborne only teaches using the firing resistor 95 to determine whether an associated nozzle 90 is functioning properly, and treating unhealthy nozzles. However, there is no teaching or suggestion that Osborne would use the impedance values of Govyadinov as the basis for treating unhealthy nozzles. Thus, the combination of Osborne and Govyadinov fails to teach or suggest “a service station; wherein, based on the impedance values detected, the printing system services the at least one fluid actuator,” as recited by claim 1”. There is no requirement for prior art of one author to teach or suggest prior art of another author for a combination of these to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further alleges that “modifying Osborne to use the impedance sensors of Govyadinov would change the principle of operation in Osborne, i.e., from using an impedance sensor instead of a firing resistor or thermal sensor”. Examiner respectfully disagrees. First, measuring impedance using the firing resistor is well known in the art, so the two are not even mutually exclusive. Second, even if they were, the “principle of operation in Osborne”, as used in the rejection, is to initiate a remedial action regarding the at least one fluid actuator based on results of a testing its health. The principle of operation of Govyadinov is expressly the same (see e.g. §0060).
Applicant further alleges that “Furthermore, the Office Action provides an insufficient motivation for combining the impedance sensors of Govyadinov with the fluid ejection system of Osborne. The Office Action states “[t]he motivation for doing so would be to reduce manufacturing costs and improve yield while retaining the diagnostic capabilities.” (Office Action, page 5.) Govyadinov clearly shows impedance sensors in each firing chamber. Therefore, as a matter of materials and costs, using more impedance sensors (one for each firing chamber) would not eliminate the use of material layers nor reduce costs, as alleged by the Office Action. Therefore, Applicant submits that one skilled in the art at the time of the invention would not be motivated to add the impedance sensors of Govyadinov to the fluid ejection system of Osborne”. In fact, the relevant teaching of Osborne, referred to in the rejection, reads in its entirety as follows: “[0045] In one embodiment, measurement of the resistor temperature may be done by using the change in resistance or conductivity of the resistor 95 itself. Alternatively, a heat sensing resistor or other thermal sensor, such as thermal sensor 182 may be embedded in the printhead near the firing resistors 95. It is apparent that a separate thermal sensor 182 may be placed in a variety of different .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        


/HUAN H TRAN/Primary Examiner, Art Unit 2853